Supreme Court

                                                                 No. 2015-143-Appeal.
                                                                 (PUCCA-537)

           John Hall Lahoud, Jr.              :

                     v.                       :

             Alicia Carvalho.                 :


                                            ORDER

       The plaintiff, John Hall Lahoud, Jr. (plaintiff or Lahoud), appeals from an order of the

Washington County Family Court adjudicating child support arrearages owing to the defendant,

Alicia Carvalho (Carvalho). 1 The order emanated from Carvalho’s motion to find Lahoud in

willful contempt for his failure to pay these arrearages. This matter came before the Supreme

Court on February 25, 2016, pursuant to an order directing the parties to appear and show cause

why the issues raised in this appeal should not be summarily decided. After hearing the oral

argument of Carvalho 2 and reviewing the written submissions of the parties, we are satisfied that

cause has not been shown. Accordingly, we shall decide the appeal at this time without further

briefing or argument. For the reasons set forth herein, we deny and dismiss the plaintiff’s appeal

and affirm the order of the Family Court.

       The facts of this case are gathered from the findings of several justices of the Family

Court, to whom this particular matter is not at all unfamiliar. Lahoud and Carvalho, United

States citizens and parents to one minor child, were married in the Guanacaste province of Costa

Rica on November 20, 2007. The sunny side of the story unfortunately ends there, however,

1
  Although each party was originally represented by counsel, each is presently self-represented
before us.
2
  This Court notes that Lahoud did not attend the oral argument that was scheduled for February
25, 2016.


                                             -1-
because three years later, the parties submitted an uncontested divorce agreement before a notary

public in Costa Rica; and, in April 2011, a divorce decree was entered in the Santa Cruz Family

Court. The decree provided, inter alia, that Lahoud would pay Carvalho $400 per month in child

support, except for the months of December and January, when Lahoud would pay $800 per

month.

         Carvalho and the child subsequently moved to Rhode Island, where they resided for

several years before Lahoud also moved here and filed the instant action on April 22, 2013.

Lahoud sought to convince the Washington County Family Court to enforce the parties’ Costa

Rican divorce decree and ensure his visitation rights with the child as delineated thereunder. In

response, Carvalho filed an affidavit and three separate motions, the most relevant of which was

for child support arrearages in the amount of $11,150. The parties, at that point each represented

by counsel, entered into a stipulation agreeing that Rhode Island “accepts jurisdiction of this

matter” and “shall be the home state of the minor child of the parties.”

         A hearing on the motions commenced on September 4, 2013.            The hearing justice

ordered, among other things, that Lahoud provide proof to Carvalho of any modified child

support court orders from Costa Rica before October 25, 2013 and continued the remaining

matters until that date. Nonetheless, Lahoud failed to meet the Family Court’s deadline, despite

apparently being in possession of an order dated October 23, 2013 from a Costa Rican court that

stated “Lahoud * * * does not owe any sum for Child Support” as of April 2013.

         What resulted afterwards was an eruption of proceedings on the issues of custody and

visitation; 3 and, on May 21, 2014, the Family Court held a hearing on various motions filed by



3
  This includes Carvalho’s motion to modify custody and parenting time, seeking sole custody of
their child, to which Lahoud objected, and Lahoud’s motion for continuance. After a hearing on
October 25, 2013, another Family Court justice continued the matter, including all pending


                                             -2-
each party. While Lahoud was not present at the May 21, 2014 hearing, he was still represented

by counsel. 4 At that hearing, the hearing justice made several findings of fact, including that

Lahoud owed Carvalho $16,650 in child support arrearages. Lahoud did not seek review of that

order, and, at Lahoud’s request, his attorney subsequently withdrew. Thereafter, Lahoud failed

to pay the court-ordered arrearages. Consequently, on July 22, 2014, Carvalho filed a motion to

adjudge Lahoud in willful contempt for failure to pay child support, and the Family Court issued

a body attachment for Lahoud on July 30, 2014.

       The hearing that Lahoud now attacks on appeal was scheduled for March 23, 2015 to

determine Carvalho’s motion to adjudge Lahoud in willful contempt. On that date, the hearing

justice heard testimony from the now self-represented parties 5 and Lahoud attempted to

introduce, for the first time, the order of the Costa Rican court.        After hearing sufficient

testimony to understand the positions of both parties, the hearing justice made several findings,

including: (1) certain payments Lahoud made to Carvalho while they were residing in Costa

Rica were unrelated to child support; (2) while Carvalho indeed filed for child support in Costa

Rica, she had no notice of the Costa Rican proceeding that ultimately resulted in the order stating

that Lahoud was not in arrears; and (3) Lahoud had actual notice of the Rhode Island proceeding

on May 21, 2014, which resulted in the order adjudicating him $16,650 in arrears for unpaid

child support. Accordingly, the hearing justice issued a bench decision recalculating the support


motions, until a hearing could be held on January 8, 2014. On that date, the hearing justice
granted Carvalho’s motion for sole custody without prejudice, and once again continued the
remaining outstanding motions for a hearing on May 21, 2014.
4
  It is at this hearing, Lahoud alleges, that his attorney had the Costa Rican order, among other
documents, in his possession and failed to submit it to the Family Court. However, this Court
was unable to review the transcript of that hearing because Lahoud did not offer a transcript to
this Court. This Court has frequently warned that an appellant’s “failure to order [a] transcript is
* * * ‘risky business’ * * *.” Vogel v. Catala, 63 A.3d 519, 522 (R.I. 2013) (quoting Bergquist
v. Cesario, 844 A.2d 100, 105 (R.I. 2004)).
5
  At Carvalho’s request, her attorney withdrew in January 2015.


                                             -3-
arrearages to $20,750 in light of Lahoud’s continued nonpayment and entered an order to that

effect. Lahoud filed a notice of appeal three days later.

       Before we can reach the merits of Lahoud’s claim, we must first determine whether the

matter is properly before this Court. Under G.L. 1956 § 14-1-52(b), this Court reviews “a

finding of contempt for failure to pay * * * child support * * * by petition for writ of certiorari *

* *.” This Court has repeatedly recognized “that the statute clearly delineates [that] the sole

method of securing appellate review [for a finding of contempt] is by petition for writ of

certiorari.” DeCesare v. Delfarno, 112 A.3d 714, 716 (R.I. 2015) (mem.) (quoting Poisson v.

Bergeron, 743 A.2d 1037, 1038 (R.I. 2000)). “Furthermore, a finding of contempt triggering the

statute exists ‘irrespective of whether a finding of contempt was actually made or, * * * was

denied.’” Id. (quoting Poisson, 743 A.2d at 1038).

       In the case before us, Lahoud appeals from an order of the Family Court that, although it

did not explicitly find him in willful contempt, nevertheless resulted from Carvalho’s motion to

adjudicate Lahoud as such. Indeed, the hearing Lahoud challenges was unmistakably scheduled

for March 23, 2015 on Carvalho’s motion to find him in willful contempt. Just as this Court

reiterated in DeCesare, even if the hearing justice does not adjudicate the merits of a motion for

contempt, our review of an order “result[ing] from the * * * filing for contempt” can come

before this Court only if the “vehicle for bringing [the] claim[]” is by a petition for certiorari.

DeCesare, 112 A.3d at 716. As such, cases arriving at this Court by appeal must be dismissed

for employing an incorrect vehicle for review. Id. There is no substitute.

       In this instance, Lahoud did not bring his case to this Court by a petition for certiorari,

but instead chose to seek review by appeal. In so doing, Lahoud has attempted to drive a bus on




                                              -4-
the railroad tracks. Having chosen the wrong procedural vehicle to bring his claim before this

Court, we deny and dismiss the plaintiff’s appeal. 6




       Entered as an Order of this Court, this 30th day of March, 2016.

                                                       By Order,



                                                       ____________/s/________________
                                                                  Clerk




6
  We pause to note that, even if Lahoud had chosen the proper appellate vehicle, his arguments
are riddled with problems. Most notably, he did not introduce the Costa Rican order at the May
21, 2014 hearing where he was adjudged to be in arrears. Nor did he seek review of the order
adjudicating him as such. Those who fail to seek review of an order “cannot * * * defend [their]
misconduct by asserting collaterally that the order was invalid.” Brown v. Brown, 114 R.I. 117,
122, 329 A.2d 200, 203 (1974).


                                              -5-
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      John Hall Lahoud, Jr. v. Alicia Carvalho.

CASE NO:            No. 2015-143-Appeal.
                    (PUCCA-537)

COURT:              Supreme Court

DATE ORDER FILED:   March 30, 2016

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

SOURCE OF APPEAL:   Washington County Family Court

JUDGE FROM LOWER COURT:

                    Associate Justice Stephen J. Capineri

ATTORNEYS ON APPEAL:

                    For Plaintiff: John H. Lahoud, Jr., Pro Se

                    For Defendant: Alicia Carvalho, Pro Se